

EXHIBIT 10.1
SECOND AMENDMENT TO
AGREEMENT OF LIMITED PARTNERSHIP
OF BUILD-TO-CORE INDUSTRIAL PARTNERSHIP II LP
THIS SECOND AMENDMENT (this “Amendment”) to the Agreement of Limited Partnership
of Build-To-Core Industrial Partnership II LP, a Delaware limited partnership
(the “Partnership”), is entered into and shall be effective as of May 10, 2019
(the “Effective Date”), by and among (a) IPT BTC II GP LLC, a Delaware limited
liability company, as general partner (the “General Partner”); (b) IPT BTC II LP
LLC, a Delaware limited liability company, as a limited partner (the “IPT
Limited Partner” and, together with the General Partner, collectively, the “IPT
Partners”); (c) Industrial Property Advisors Sub IV LLC, a Delaware limited
liability company (the “Special Limited Partner”), as a limited partner; (d) BCG
BTC II Investors LLC, a Delaware limited liability company (the “BCIG Limited
Partner”), as a limited partner; (e) QR Master Holdings USA II LP, a limited
partnership formed under the laws of the Province of Manitoba (“QuadReal Master
Holdings”); and (f) QuadReal US Holdings Inc., a Canadian corporation, as a
limited partner (“QuadReal US” and, together with QuadReal Master Holdings (the
“QuadReal Limited Partner”). The QuadReal Limited Partner, the IPT Limited
Partner and the BCIG Limited Partner shall each be referred to herein
individually as a “Limited Partner” and collectively as the “Limited Partners”
and the Limited Partners, the Special Limited Partner and the General Partner,
each shall be referred to herein individually as a “Partner” and collectively as
the “Partners.”
W I T N E S S E T H
WHEREAS, the General Partner executed the Certificate of Limited Partnership on
May 18, 2017, and the Partners (including the Original QuadReal Limited Partners
as predecessors-in-interest to QuadReal Master Holdings) executed and agreed to
the terms set forth in that certain Agreement of Limited Partnership of the
Partnership dated as of May 19, 2017 (the “Original Partnership Agreement”); and
WHEREAS, the Partners (including the Original QuadReal Limited Partners as
predecessors-in-interest to QuadReal Master Holdings) amended the Original
Partnership Agreement pursuant to that certain First Amendment to the Agreement
of Limited Partnership dated as of January 31, 2018 (the “First Amendment”, and
together with the Original Partnership Agreement, the “Partnership Agreement”);
and
WHEREAS, on April 1, each of (a) bcIMC (WCBAF) Realpool Global Investment
Corporation, a Canadian corporation, as a limited partner (“QuadReal WCBAF”);
(b) bcIMC (College) US Realty Inc., a Canadian corporation, as a limited partner
(“QuadReal College”); (c) bcIMC (Municipal) US Realty Inc., a Canadian
corporation, as a limited partner (“QuadReal Municipal”); (d) bcIMC (Public
Service) US Realty Inc., a Canadian corporation, as a limited partner (“QuadReal
Public Service”); (e) bcIMC (Teachers) US Realty Inc., a Canadian corporation,
as a limited partner (“QuadReal Teachers”); (f) bcIMC (WCB) US Realty Inc., a
Canadian corporation, as a limited partner (“QuadReal WCB”); and (g) bcIMC
(Hydro) US Realty Inc., a Canadian corporation, as a limited partner (“QuadReal
Hydro” and, together with QuadReal WCBAF, QuadReal College, QuadReal Municipal,
QuadReal Public Service, QuadReal Teachers, and QuadReal WCB,


1

--------------------------------------------------------------------------------




collectively, the “Original QuadReal Limited Partners”) completed an internal
reorganization and assigned their respective interest in the Partnership to the
QuadReal Master Holdings; and
WHEREAS, the Partners desire to further amend the Partnership Agreement to
reflect the changes set forth herein.
NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10), and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
1.
Capitalized Terms. The capitalized terms used in this Amendment and not defined
herein shall have the meanings ascribed to them in the Partnership Agreement.

2.
Rejection of Proposed Investments; Investment Period. The Partners acknowledge
that as of May 16, 2018, the QuadReal Representative has rejected at least three
(3) Proposed Investments presented pursuant to Sections 4.1 and 6.6(c), and that
the Identification Period has terminated. Notwithstanding Section 4.1 or the
foregoing sentence:

a.
The General Partner hereby acknowledges that the Partnership continues to be in
the rotation for Value-Add Investments and Development Investments set forth in
the Allocation Policy, and the General Partner shall continue to recommend, on a
rotation basis pursuant to the Allocation Policy and Section 6.6(b), Proposed
Investments to the Executive Committee in the Target Markets that provide for a
LAFIRR (as defined in Exhibit B attached hereto) equal to at least the minimum
LAFIRR set forth on Exhibit B for the Target Market in which the Proposed
Investment is located (the “Minimum LAFIRR”) pursuant to Sections 4.1(b);
provided, however the General Partner may elect to either (i) continue, in its
sole discretion, presenting Proposed Investments to the Executive Committee in
accordance with the Allocation Policy, but cease compliance with Section 6.6(b),
or (ii) cease presenting any Proposed Investments to the Executive Committee, in
either case at any time, and for any reason or no reason; provided, further, the
General Partner shall provide written notice to the Executive Committee of its
election under clause (i) (an “End of Formal Allocation Notice”) or clause (ii)
(a “Cessation Notice”); and

b.
For the avoidance of doubt, from and after the expiration of the Investment
Period, the Partners shall continue to be obligated to fund, pro rata based on
their Percentage Interests, Capital Contributions with respect to Capital Call
Notices issued to fund activities described in Section 4.3(b)(ii), and other
investment activities of the Partnership expressly Approved by the Executive
Committee prior to the expiration of the Investment Period.

c.
The definition of “Investment Period” is hereby deleted in its entirety and
replaced with the following text “the period commencing on the Effective Date
and ending on the date that is twelve (12) months after the date that the
General Partner provided written notice to the Executive Committee of its
election to cease presenting Proposed Investments to the Executive Committee.”



2

--------------------------------------------------------------------------------




3.
Pursuit Costs for Proposed Investments.

a.
Notwithstanding anything in the Partnership Agreement, including Sections
4.1(b), 4.1(c) or 6.3(c) to the contrary, but subject to Section 2(b) above, the
Partners agree that so long as the General Partner has not given an End of
Formal Allocation Notice or a Cessation Notice, the General Partner shall be
permitted to incur pursuit costs and expenses, including without limitation,
costs and expenses of due diligence, legal fees and other costs and expenses
incurred in connection with pursuing a Proposed Investment as a Partnership
Expense, in an amount not to exceed $150,000.00 per Proposed Investment prior to
it becoming an Approved Investment; provided, however, the aggregate amount of
pursuit costs incurred with respect to Proposed Investments that do not
subsequently become Approved Investments in a particular year may not exceed the
amount allocated to dead deal costs in the then-current Approved Partnership
Budget for such year; provided, further, the General Partner shall only be
reimbursed for pursuit costs for a Proposed Investment if the initial
underwriting for the Proposed Investment provides for a LAFIRR equal to at least
the Minimum LAFIRR. For the avoidance of doubt, if pursuit costs are expended
for a Proposed Investment that subsequently becomes an Approved Investment, then
the amount of the pursuit costs incurred in connection with such investment
shall not be included in the calculation of aggregate pursuit costs for Proposed
Investments for the applicable year or be included in the dead deal costs for
the then-current Approved Budget.

b.
If the Partnership incurs pursuit costs for a Proposed Investment, and the
Executive Committee rejects such Proposed Investment pursuant to Section 4.1,
then the Proposed Investment may be offered to an Applicable Vehicle in
accordance with the Allocation Policy; provided, however, if such Applicable
Vehicle pursues such Proposed Investment, then (i) the Partnership shall assign
all contracts and other due diligence materials in its possession or control
with respect to such Proposed Investment to such Applicable Vehicle, and (ii)
such Applicable Vehicle shall reimburse the Partnership for any pursuit costs
actually incurred with respect to such Proposed Investment.

4.
Investment Markets. Exhibit B to the Partnership Agreement is hereby deleted in
its entirety and replaced with Exhibit B attached hereto.

5.
Allocation Policy. Exhibit O to the Partnership Agreement is hereby deleted in
its entirety and replaced with Exhibit O attached hereto.

6.
Entire Agreement. The Partnership Agreement, as amended by this Amendment,
constitutes the entire agreement between the Partners and supersedes any prior
agreements or understandings between them with respect to the subject matter
thereof.

7.
Full Force and Effect. Except as expressly amended hereby, the Partnership
Agreement shall remain in full force and effect.

8.
Binding Effect. Except as otherwise provided in this Amendment, every covenant,
term and provision of the Partnership Agreement, as amended by this Amendment,
shall be



3

--------------------------------------------------------------------------------




binding upon and inure to the benefit of the Partners and their respective
successors, transferees and assigns.
9.
Headings. Section and other headings contained in this Amendment are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope, extent or intent of this Amendment or any provision hereof.

10.
Severability. Every provision of this Amendment is intended to be severable. If
any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the legality or validity of the
remainder of this Amendment.

11.
Construction. Every covenant, term and provision of this Amendment shall be
construed simply according to its fair meaning and not strictly for or against
any Partner.

12.
Further Action. Each Partner, upon the request of the General Partner, agrees to
perform all further acts and execute, acknowledge and deliver any documents
which may be reasonably necessary, appropriate or desirable to carry out the
provisions of this Amendment.

13.
Incorporation by Reference. Every exhibit referred to herein is hereby
incorporated in this Amendment by reference.

14.
Applicable Law Notwithstanding the place where this Amendment may be executed by
any of the parties hereto, this Amendment, the rights and obligations of the
parties hereto, and any claims and disputes relating thereto shall be subjected
to and governed by the Act and the other laws of the State of Delaware as
applied to agreements among Delaware residents to be entered into and performed
entirely within the State of Delaware, and such laws shall govern all aspects of
this Amendment, including, without limitation, the limited partnership aspects
of this Amendment.

15.
Counterpart Execution. This Amendment may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. This Amendment may be delivered by one or more parties by facsimile
or similar electronic transmission device pursuant to which the signature of or
on behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.
 
GENERAL PARTNER
IPT BTC II GP LLC, a Delaware limited liability company
By: IPT Real Estate Holdco LLC, a Delaware limited liability company, its sole
member
By: Industrial Property Operating Partnership LP, a Delaware limited
partnership, its sole member
By: Industrial Property Trust Inc., a Maryland Corporation, its general partner
By: /s/ DWIGHT L. MERRIMAN
Name: Dwight L. Merriman III
Title: Chief Executive Officer











5

--------------------------------------------------------------------------------






 
IPT LIMITED PARTNER
IPT BTC II LP LLC, a Delaware limited liability Company
By: IPT Real Estate Holdco LLC, a Delaware limited liability company, its sole
member
By: Industrial Property Operating Partnership LP, a Delaware limited
partnership, its sole member
By: Industrial Property Trust Inc., a Maryland Corporation, its general partner
By: /s/ DWIGHT L. MERRIMAN
Name: Dwight L. Merriman III
Title: Chief Executive Officer





6

--------------------------------------------------------------------------------






 
SPECIAL LIMITED PARTNER
Industrial Property Advisors Sub IV LLC, a Delaware limited liability company
By: Industrial Property Advisors LLC, a Delaware limited liability company, its
sole member
By: Industrial Property Advisors Group LLC, a Delaware limited liability
company, its sole member
By:    /s/ EVAN H. ZUCKER
Name: Evan H. Zucker
Title: Manager





7

--------------------------------------------------------------------------------






 
BCIG LIMITED PARTNER
BCG BTC II Investors LLC, a Delaware limited liability company
By:    /s/ EVAN H. ZUCKER
Name: Evan H. Zucker
Title: Manager





8

--------------------------------------------------------------------------------






 
QUADREAL LIMITED PARTNER
QR Master Holdings USA II LP, a Manitoba limited partnership
By: QR USA GP Inc., its general partner
By:   /s/ JONATHAN DUBOIS-PHILLIPS
Name: Jonathan Dubois-Phillips
Title: Authorized Signatory





9

--------------------------------------------------------------------------------






















QUADREAL US
QuadReal US Holdings Inc., a Canadian corporation
By:   /s/ JONATHAN DUBOIS-PHILLIPS
Name: Jonathan Dubois-Phillips
Title: Authorized Signatory





10